. ...




                                    . . .. ..o


               OFFICE   OF THE ATTORNEY          GEN&?AL   OF TEXAS

                                  AUSTIN




mall t mad.8
 Ronoxeble Charles E. Baughma, page 2


                     that attar Bond for torm WidilkgAia&st 2otli,
                     obtain’8a9 a rerult of en agremat or doal,
                     of a olelm ther8uador Is not 8tutejd uatll
      after August ZOthi and a settlammt of tlm olalm ln made,
      WOUIUtint reduce the liability  of the Bonding Ccnpans 00
      tie haul provided ior through the atteohiq of a cntlfloate
      OaPrpingthe ~~ooisionaset out herein.
             *In tins would the Deprbaont be justified   in aoaept-
      &.tg th8 aortifiCati8bearing kkHh’13hit6tiO~ 8tated hOr8in.T
            The legisletlonwith rbieh we are primarily concerned
in answering the various questions pro ouudsd lo Houeo BQl X0&99,
Aotn of tl18 45th Le~alature (Artlolaiifib, Varnoa*r Civil 8tr
ttIbW), ~OU88Btil EO. 557, A028 Of bbs 45th L@titUrO      (Artitie
1287.1, Vernon's Civil Statuteu),  tid timate bill So. 24, Aok
of the 45th Legielattzzs, 18t 0.6. (Article 1287-2, Vemon*e C1~i.l
Statutes).                                              *
           On aooqoat of the llea@ihof the Aetazre~ahall sot bat
me   out in tall, ,batshall attempt to &to the substanao thereof
a8 la prtln&xt to themattersla qaeotlon heso.‘
              Art1018 II& prcrriaea @Lat 0110*hall not be a &ii3.#
 ia sittru   fruits qnless .hsapplies to the Oaamlsaiamr of'AgL\ibul-
 tas for license a@ moh,~reoalvrs mmh Ueenm, a&¶ film llaQ
.lmr approved a'five Thowend Dollar bond roqulred by the A&'
 ibis bond, ooodltione%an rsqulred by law, guaranteea the payment
 by the dealer of fruft puTohaeed QIIor&t,      t?ndekrthe Berma ot'
 tha lew aad th8 bond anyone deelfng 'wltbsuoh'Ueeune% dealer
my maintain aotion on snme~. Article1287-l oonta5.maub&aw
 tlally the sama prorlalo~~s,  k8 ertlawit to sattera~hrse~lnmlveAt
 emsept t&t    said ertlcls 26 lpp!Soable to U+lore In vqpt8blu.
titicla    1287-2 prwldss t&u anp,perma who oomes withlg w       of
 the olaaaUloatlons set out in both iirtldle   lleb and AHl6l.a
 12d7-1:
 lionarableCharles P. Rsu@man, page 3


       faithfulportonnanoe under both Of said Aata shall be '!
       liabls ror only one lioe~e  fee or !nVoIIty-iit8 ($25.00).’
       Dollars, and his llaense ahall raflsat as tact that
       he ie lloenasd thereby to handle both oltrua frutts and
       V8&+tabl8&"
             After oarcrfulexamination of the oartlflasteaa quott@
 in your lettar,we mmatxue the language to mean that thr algi,nal
 bond and the renewal thereor ahall be oonsldored as one oontiausd
 obligationunder whlah the bondfag aompany Is liablefor %sfa~l.oa-
 tione.ocourbingdurin& the tam of tie bond and the renswal period
 onl$ up to ths limit of tho Uablllty set forth in the lea6 of the
 bond, and that  the liability of t&hebonbisg aolapany
                                                     shall ti&tbe
 in adUltion to the orlg$nal bcpnd. In othm woTd8, th8 aggre@&te
 af :liablllt~eawkicihtight obtain uadtpr&ha bond axpirw'wudt     20,
 19l,2,.an%thp axtsnda% bond &plrlag August 20, 1913, oannoa.qaead
 $5rocxwo~
             Ths obrioas aifieotof tha provision in the renewal
  o&$lfloata, wari It taXId, would be~$o lIu&t the llabillty of
  ~Tihhs
      bonding uoqmny to an 9xtmt not ruthorlaad~bptho atatutaa.
-..,The
      statute6p6rt$.uen~  to this quea+Wn apwl~mlly      state bhat
 ;%&I lla~~o,Isau8~ Ir~aooprdawe wlth their pre'+Idau ahallA8~
  In foraa and W.eat for a" arlod's~ onb am yaar,~('krtlala     llSb,
 Ssetlon 6 and ScMlon l!t;irbIoX,s12874, metion L) And llka-
 d88, .ilI the OQidOn Of tbia ~8~rbMUlt,   the89 8t8tUtW OC&lt=-
 Blat8 that 8 band tif.$5,@0.008haU be In affoot durl.nlt    tha
  afreatlva srlod of $he llaimaa au Iaaitied, and not 6 bond whIah      .
 may be bl& sued dth Uabllltlaa arlaing wda a prior pnrlod.
 Wader the wording of the catantlon~aartIfloatehere uudst oou-
  aIdsratIOn If llablllty obttilaodtmdar th8 band ln en anmat
 of #g,OOO.bO ths rirst year 'andnot diaooraed until the aso~d
 y&r, thul,thqughthe dealer hd pa+3 tihs preaitlsior the mooad
 year* hia or8dlbwa wauld hats ao priitootion for the SaOCnU year
 under the bond far tha raaaaqthat the penalty of the band would
 be eOi8plot8~ exbsiuated  by,SIabllItiirarIsIng under the band for
 the fIrat year. 31 such a&se t&* l&nd pear prcsmiunwould be
    l;ab&the dealer ior JW pob~&bI6rta&atw8r to those nich whm
 ifi         Public latereat, ap'wall be tha atotutoo thssnualraas
 aec3wsaw~y da&&d 8 bond fre$l .br a,? 8U6h llmi$ati?na.
                                                     Y
             !l!hsra
                   are obher &aaoa$,  we think, *    the eertlfloate
 bearlngtlm attemptad ll&atIon ~ahm0.dnot be aaseptad. A ftmUa-
 men&l rule'to bs appltlsd~Zn~detemal&Iag  the,ralldAtyof prwIalaa8
 oi statutorybond8 as the bond herb Qader oowIdsratIon le to
 .asoortaInthe prorfalana artthe ~t~$upfrox statutes prereorlbIn$
 the oolldftlona of thsbor$. Xi the atstute or statatea Uo not
 psrmit the llmitatfonaaq@ht to be ;asdsa part of the b+d, thea
      Hoaorabla CharlwE.Baa@hawx,       pass 4


.     nwh 1ImItatIoaala,are not authorltedare mid. The uamo or
      Globe IpdaanIty4ampaay v. Barnsr, 288 8.W. 121, use on. In
      rpfiloh
            the plaintiff 8ought to hold a surety upoi,a publio
      aontraotm*s statutorybond liable for the ,porabaeeprloa of
      DIatOI'i41
               ftWSIlQhQ&th@ aontraetaa:   v&m-ithe obligatloaeof the
      band ekpeaifiot&ll~ QXQII&VtQdtha rtrret~fro= suoh liablllt~.
      The ComIssIon of Appealu held in that sass tbat It was m#aI-
      isat that the bond was lntardml as a caapllanoedth the #&atute
      and that the obligatlonal@osed by the statute would be read
      into th4 bond. a that 4~0, fod#?3Otti9spQ0r, 6p4&1& rOr
      the fksc&sfC%, s&St
                  "'Farminor purpose to lfplitthat llabllrty Irk
                      to t&e major purpose to ossout~ the bud
                rsplyplant
            60 a8 to 4nab.l.Q
                            the eontraotor to prooOe6. Tha attamhd
            UmItatlon 1s In riolatloa or the statute. and tharerore
            void. 'rheatatutewill be road Into the bond aa thou@&
            'itsterms had been striatlp oomgliedw~C]S.~[aqpheplaours)
                 Slmo It Ia.our opiulon that tha attwsptedUmitatIon
      in the eXt6miW OU&‘tifl~Wt4  here under Oadde?StiOn    is l%O%
      aathorlzsdor pel¶&tQd by rtatiute it 3.6the rwth4r OpIaIon
      or this dspartmmt that srras~la 10 td, and ror the89 rea8eru
    ~ thQ 0awls~1elwr or Agrlaultur*rou.l&not be $l*tIfi@8In
      aooeptlngma4.
                                                 Yours vary truly
                                          &%RliBY GmRAL        OF   '&KM3




      ltuP:co


      h?TItWB)~AaC      10, 1942
      (Eiitgked)
              GZ?ALD c. l,rnmJ
          hTTOQ?ET OlOlneRAL OF TEXAS